 Case: 1:14-cr-00422 Document #: 254 Filed: 05/31/19 Page 1 of 1 PageID #:796



                              In the United States District Court
                              for the Northern District of Illinois

 United States of America,                            Case   number   14   CR422
 Plaintiff,
                                                      Judge lohn Z. Lee
 v.
 Dexter Wells
 Defendant.
                            CJA APPOINTMENT ORDER
                      ORDER APPOINTING COUNSEL UNDER CJA

 Person represented Dexter Wells                          Under     seal?   I Yes E No
 Defendant number Dexter Wells                            Representation type SR

 Type ofperson represented Select one                     Court order tAppointing Counsel

 Payment category Other                                   Name of Prior Attorney

 Name of appointed attorney Quinn A. Michaelis

 If associate(s) will be used, list names   and rate(s) if different from the CJA hourly rate.




                                                                             Elst 1,fl
                      ng Judge or by Order of the Court                            Date

Nunc Pro Tunc Date: 412412019                    or   E      None



                    ORDER APPOINTING INTERPRETER UNDER CJA
               Prior authorization shall be obtoinedfor services in excess of$900.

Expected to exceed $900?              IYes Euo
Prior authorization   approved? E yes E Uo f]Not                    applicable




Signature of Presiding Judge or by Order of the Court                              Date

Nunc Pro Tunc Date:                              or   E      None




R.ev.22l20l9
